Name: Commission Regulation (EEC) No 1630/93 of 25 June 1993 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 6. 93 Official Journal of the European Communities No L 155/61 COMMISSION REGULATION (EEC) No 1630/93 of 25 June 1993 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3858/92 (3), as last amended by Regulation (EEC) No 1268/93 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3858/92 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7 . 10 . 1989, p. 1 . V) OJ No L 42, 19 . 2. 1993, p. 1 . (3) OJ No L 390, 31 . 12. 1992, p. 76 . (4) OJ No L 129, 27. 5 . 1993, p. 16 . No L 155/62 Official Journal of the European Communities 26. 6. 93 ANNEX to the Commission Regulation of 25 June 1993 fixing the import levies on frozen sheepmeat and goatmeat (l) (2) (ECU/100 kg) CN code Week No 27 from 5 to 11 July 1993 Week No 28 from 12 to 18 July 1993 Week No 29 from 19 to 25 July 1993 Week No 30 from 26 July to 1 August 1993 0204 30 00 111,110 109,655 108,928 108,568 020441 00 111,110 109,655 108,928 108,568 0204 4210 77,777 76,759 76,250 75,998 0204 42 30 122,221 120,621 119,821 119,425 0204 42 50 144,443 142,552 141,606 141,138 0204 42 90 144,443 142,552 141,606 141,138 0204 43 10 202,220 199,572 198,249 197,594 0204 43 90 202,220 199,572 198,249 197,594 0204 50 51 111,110 109,655 108,928 108,568 0204 50 53 77,777 76,759 - 76,250 75,998 0204 50 55 122,221 120,621 119,821 119,425 0204 50 59 144,443 142,552 141,606 141,138 0204 50 71 144,443 142,552 141,606 141,138 0204 50 79 202,220 199,572 198,249 197,594 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.